DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “first auxiliary switch” recited on lines 5, 6, and 8 is unclear. This limitation is unclear because the claim does not recite any additional auxiliary switches and “first” implies that there is at least a second or an additional auxiliary switch.
Regarding Claims 2-6 and 8-10, they depend from Claim 1 and are also rejected for the reason stated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 17/237,542. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application (17/409,335)
Copending Application (17/237,542)
Claim 1. An apparatus comprising: 
	a controller configured to control switches of a receiver, the receiver comprising 
	a first receiver coil configured to be magnetically coupled to a transmitter coil of a wireless power transfer system, 
	a rectifier circuit coupled to two terminals of the first receiver coil, 	a second receiver coil and a first auxiliary switch, 
	wherein the second receiver coil is connected in series with the first auxiliary switch, and the second receiver coil is configured to be magnetically coupled to the transmitter coil, and 
	wherein in response to a low power mode of the apparatus, the controller is configured to turn on the first auxiliary switch such that the first receiver coil and the second receiver coil are connected in series to boost a gain of the wireless power transfer system.
	Claim 1 of copending application US 17/237,542 is silent regarding a controller configured to control switches of the receiver.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller with the apparatus of US 17/237,542, since the auxiliary switch is being operated to be turned on.
See Claim 1
Claim 2.  The apparatus of claim 1, wherein the receiver further comprises a first capacitor and a second capacitor, and wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of the first receiver coil through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil; and the second receiver coil, the second capacitor and the first auxiliary switch are NVT20-0005C1-26-connected in series between the common node of the third switch and the fourth switch and ground.
See Claim 2
Claim 3. The apparatus of claim 1, wherein: the first receiver coil and the second receiver coil are configured to be magnetically coupled to a transmitter coil for transferring energy in the wireless power transfer system.
See Claim 3
Claim 4.  The apparatus of claim 1, wherein: in response to a high power mode of the wireless power transfer system, the controller is configured to turn off the first auxiliary switch so as to disconnect the second receiver coil from the first receiver coil, and wherein in the high power mode, the controller configures the rectifier circuit as a full-bridge rectifier.
See Claim 4
Claim 5.  The apparatus of claim 1, wherein: the first receiver coil and the second receiver coil are from a continuous coil having three terminals.
See Claim 5
Claim 6.  The apparatus of claim 1, wherein the receiver further comprises a first capacitor and a second capacitor, wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of the first receiver coil through the first capacitor; a common node of the third switch and the fourth switch is connected to a second NVT20-0005C1-27-terminal of the first receiver coil; and the second receiver coil, the second capacitor and the first auxiliary switch are connected in series between a common node of the first capacitor and the first receiver coil, and ground.
See Claim 6
Claim 7.  The apparatus of claim 1, wherein the receiver further comprises a first capacitor, a second capacitor and a second auxiliary switch, wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of the first receiver coil through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil through the second auxiliary switch; and the second receiver coil, the second capacitor and the first auxiliary switch are connected in series between the common node of the third switch and the fourth switch and ground.
See Claim 7
Claim 8.  The apparatus of claim 1, wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein during the low power mode of the wireless power transfer system, the controller is configured such that the rectifier circuit, the first receiver coil, the second receiver coil and the first auxiliary switch are configured to operate in a half-bridge operating mode.
See Claim 8
Claim 9.  The apparatus of claim 8, wherein: in a first phase of the half-bridge operating mode, the controller is configured to turn on the first switch and the third switch, and turn off the second switch and the fourth switch; and in a second phase of the half-bridge operating mode, the controller is configured to turn off the first switch and the third switch, and turn on the second switch and the fourth switch.
See Claim 9
Claim 10.  The apparatus of claim 1, wherein: the rectifier circuit has outputs coupled to a load, and wherein the controller is configured to control switches of the rectifier circuit such that an alternating polarity waveform is converted into a single polarity waveform.
See Claim 10
Claim 11.  A method comprising: 	
	determining, by a controller, an operating mode of a wireless power transfer system comprising 
	a transmitter coil, 
	a plurality of receiver coils, 
	a rectifier circuit coupled to the plurality of receiver coils and 
	an auxiliary switch connected in series with one receiver coil of the plurality of receiver coils; 
	in response to a low power mode of the wireless power transfer system, turning on the auxiliary switch through a signal generated by the controller, wherein as a result of turning on the auxiliary switch, at least two receiver coils of the plurality of receiver coils are connected in series to boost a gain of the wireless power transfer system; and 
	in response to a high power mode of the wireless power transfer system, turning off the auxiliary switch through the signal generated by the controller, wherein as a result of turning off the auxiliary switch, a gain of the wireless power transfer system is reduced.
	Claim 1 of copending application US 17/237,542 is silent regarding a controller configured to control switches of the receiver.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller with the method of US 17/237,542, since the auxiliary switch is being operated to be turned on and off.
See Claim 11
Claim 12.  The method of claim 11, wherein the wireless power transfer system further comprises a first capacitor and a second capacitor, and wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of a first receiver coil of the plurality of receiver coils through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil of the plurality of receiver coils; and a second receiver coil of the plurality of receiver coils, the second capacitor and NVT20-0005C1-30-the auxiliary switch are connected in series between the common node of the third switch and the fourth switch and ground.
See Claim 12
Claim 13.  The method of claim 12, further comprising: in a first phase of the low power mode, configuring the rectifier circuit by the controller such that a current flows through the auxiliary switch, the second capacitor, the second receiver coil, and splits into a first conducive path and a second conductive path, respectively, wherein the first conductive path comprises the first switch, the first capacitor and the first receiver coil, and the second conductive path comprises the third switch; and in a second phase of the low power mode, configuring the rectifier circuit by the controller such that the current flows through the auxiliary switch, the second capacitor, the second receiver coil, and splits into a third conducive path and a fourth conductive path, respectively, wherein the third conductive path comprises the second switch, the first capacitor and the first receiver coil, and the fourth conductive path comprises the fourth switch.
See Claim 13
Claim 14.  The method of claim 12, further comprising: in a first phase of the high power mode, configuring the rectifier circuit by the controller such that a current flows through the first switch, the first capacitor and the first receiver coil and the fourth switch; and in a second phase of the high power mode, configuring the rectifier circuit by the controller such that the current flows through the second switch, the first capacitor and the first receiver coil and the third switch.
See Claim 14
Claim 15.  The method of claim 12, wherein: the auxiliary switch is a depletion mode transistor, and wherein the controller is configured to generate a signal to turn off the depletion mode transistor.
See Claim 15
Claim 16.  The method of claim 15, further comprising: in a first phase of a startup process, configuring the rectifier circuit by the controller such that a current flows through a body diode of the first switch, the first capacitor and the first receiver coil, the second receiver coil, the second capacitor and the auxiliary switch; and in a second phase of the startup process, configuring the rectifier circuit by the controller such that the current flows through a body diode of the second switch, the first capacitor and the first receiver coil, the second receiver coil, the second capacitor and the auxiliary switch.
See Claim 16
Claim 17.  A controller comprising: 
	a circuit configured to control an auxiliary switch and switches of a rectifier circuit, 
wherein: the rectifier circuit is coupled to 
	a first receiver coil configured to be magnetically coupled to a transmitter coil of a wireless power transfer system; and 
	the auxiliary switch and a second receiver coil are connected in series, 
	wherein in response to a low power mode of the wireless power transfer system, the controller is configured to turn on the auxiliary switch such that the first receiver coil and the second receiver coil are connected in series to boost a gain of the wireless power transfer system.
	Claim 1 of copending application US 17/237,542 is silent regarding a circuit configured to control an auxiliary switch and switches of a rectifier circuit.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a circuit configured to control an auxiliary switch and switches of a rectifier circuit with the system of US 17/237,542, since the rectifier and auxiliary switch are being operated within the system.
See Claim 17
Claim 18.  The controller of claim 17, wherein the wireless power transfer system further comprises a first capacitor and a second capacitor, and wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of the first receiver coil through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil; and the second receiver coil, the second capacitor and the auxiliary switch are connected in series between the common node of the third switch and the fourth switch and ground.
See Claim 18
Claim 19.  The controller of claim 18, wherein: in a first phase of the low power mode, the controller is configured to control the rectifier circuit and the auxiliary switch such that a current flows through the auxiliary switch, the second capacitor, the second receiver coil, and splits into a first conducive path and a second conductive path, respectively, wherein the first conductive path comprises the first switch, the first capacitor and the first receiver coil, and the second conductive path comprises the third switch; and in a second phase of the low power mode, the controller is configured to control the rectifier circuit and the auxiliary switch such that the current flows through the auxiliary switch, the second capacitor, the second receiver coil, and splits into a third conducive path and a fourth conductive path, respectively, wherein the third conductive path comprises the second switch, the first capacitor and the first receiver coil, and the fourth conductive path comprises the fourth switch.
See Claim 19
Claim 20.  The controller of claim 18, wherein: in a first phase of a high power mode of the wireless power transfer system, the controller is configured to control the rectifier circuit and the auxiliary switch such that a current flows through the first switch, the first capacitor and the first receiver coil and the fourth switch; and in a second phase of the high power mode of the wireless power transfer system, the controller is configured to control the rectifier circuit and the auxiliary switch such that the current flows through the second switch, the first capacitor and the first receiver coil and the third switch.
See Claim 20



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2021/0075270, in view of Hassan-Ali et al. US 2016/0141881.
Regarding Claims 1 and 17, Choi teaches an apparatus (power transfer system fig. 2) comprising: 
a controller (processor 140, figs. 2 and 7) configured to control switches of a receiver (power receiving apparatus 100, figs. 2 and 7), the receiver comprising 
a first receiver coil (first receiving coil 110, figs. 2 and 7) configured to be magnetically coupled to a transmitter coil (transmitter coil 210, fig. 2) of a wireless power transfer system (wireless power transmitting apparatus 200, fig. 2), 
a rectifier circuit (rectifying circuit 150, fig. 7) coupled to two terminals of the first receiver coil,
a second receiver coil (second receiving coil 120, figs. 2 and 7) and a first auxiliary switch (switch 130, figs. 2 and 7), 
wherein the second receiver coil is connected in series with the first auxiliary switch, and the second receiver coil is configured to be magnetically coupled to the transmitter coil (More specifically, the wireless power receiving apparatus 100 and the wireless power transmitter 200 can be aligned so that receiving coils (e.g., a first receiving coil 110 and/or a second receiving coil 120) … and thus, the receiving coil can be magnetically coupled to the transmitting coil 210.; based on the first receiving coil 110 being electrically connected to the second receiving coil 120 by the switch 130, current can be induced into the first receiving coil 110 and the second receiving coil 120., refer to [0049] and [0076]). 
Choi is silent wherein in response to a low power mode of the apparatus, the controller is configured to turn on the first auxiliary switch such that the first receiver coil and the second receiver coil are connected in series to boost a gain of the wireless power transfer system.
Hassan-Ali teaches wherein in response to a low power mode of the apparatus, the controller is configured to turn on the first auxiliary switch such that the first receiver coil and the second receiver coil are connected in series to boost a gain of the wireless power transfer system (For example, the controller 205 may control switch 210a to enter a closed or conductive state. The controller 205 may control switches 210b and 210c to enter an open or high resistance state. This configuration of the switches places the respective loops 235a-d in a series configuration, which maximizes the inductance of the primary inductor 230. The greater inductance results in a greater mutual inductance between the primary inductor 230 in the charging base 110 and the secondary inductor 230 in the portable device 105 and, therefore, increased power delivery to the portable device 105, refer to [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Hassan-Ali with the apparatus of Choi in order to further regulate the output power of the apparatus.
Regarding Claim 3, the combination of Choi and Hassan-Ali  teaches all of the limitations of Claim 1 and further teaches wherein: the first receiver coil and the second receiver coil are configured to be magnetically coupled to a transmitter coil for transferring energy in the wireless power transfer system (refer to [0049] of Choi).
Regarding Claim 4, the combination of Choi and Hassan-Ali  teaches all of the limitations of Claim 1 and further teaches wherein: in response to a high power mode of the wireless power transfer system, the controller is configured to turn off the first auxiliary switch so as to disconnect the second receiver coil from the first receiver coil, and wherein in the high power mode, the controller configures the rectifier circuit as a full-bridge rectifier (fig. 2B and refer to [0024] of Hassan-Ali).
Regarding Claim 5, the combination of Choi and Hassan-Ali  teaches all of the limitations of Claim 1 and further teaches wherein: the first receiver coil and the second receiver coil are from a continuous coil having three terminals (refer to [0061]-[0062] of Choi).
Regarding Claim 10, the combination of Choi and Hassan-Ali  teaches all of the limitations of Claim 1 and further teaches wherein: the rectifier circuit has outputs coupled to a load, and wherein the controller is configured to control switches of the rectifier circuit such that an alternating polarity waveform is converted into a single polarity waveform (refer to [0089]-[0093] of Choi).
Regarding Claim 11, Choi teaches a method comprising: 
determining, by a controller (processor 140, figs. 2 and 7), an operating mode of a wireless power transfer system (power transfer system, fig. 2) comprising 
a transmitter coil (transmitter coil 210, fig. 2), 
a plurality of receiver coils (first and second receiving coils 110 and 120, figs. 2 and 7), 
a rectifier circuit coupled (rectifying circuit 150, fig. 7) to the plurality of receiver coils and 
an auxiliary switch (switch 130, figs. 2 and 7) connected in series with one receiver coil of the plurality of receiver coils. 
Choi however is silent regarding in response to a low power mode of the wireless power transfer system, turning on the auxiliary switch through a signal generated by the controller, wherein as a result of turning on the auxiliary switch, at least two receiver coils of the plurality of receiver coils are connected in series to boost a gain of the wireless power transfer system; and in response to a high power mode of the wireless power transfer system, turning off the auxiliary switch through the signal generated by the controller, wherein as a result of turning off the auxiliary switch, a gain of the wireless power transfer system is reduced.
Hassan-Ali teaches in response to a low power mode of the wireless power transfer system, turning on the auxiliary switch through a signal generated by the controller, wherein as a result of turning on the auxiliary switch, at least two receiver coils of the plurality of receiver coils are connected in series to boost a gain of the wireless power transfer system (For example, the controller 205 may control switch 210a to enter a closed or conductive state. The controller 205 may control switches 210b and 210c to enter an open or high resistance state. This configuration of the switches places the respective loops 235a-d in a series configuration, which maximizes the inductance of the primary inductor 230. The greater inductance results in a greater mutual inductance between the primary inductor 230 in the charging base 110 and the secondary inductor 230 in the portable device 105 and, therefore, increased power delivery to the portable device 105, refer to [0024]); and 
in response to a high power mode of the wireless power transfer system, turning off the auxiliary switch through the signal generated by the controller, wherein as a result of turning off the auxiliary switch, a gain of the wireless power transfer system is reduced (if the power being delivered is determined to be above a threshold, then at block 315, the switches 210a-d may be reconfigured as seen in block 315 to lower the inductance of the primary inductor 230. For example, if batteries in the portable device 105 have a relatively high charge, maximum charging power may not be required. In this case, the switches 210a may be set to an open or non-conductive state, and switches 210b-c may be set to a closed or conductive state. In this configuration, the loops 235a-d of the primary inductor 230 are arranged in a parallel configuration. This results in both an overall decrease in the inductance of the inductor and a decrease in the resistance of the primary inductor 230. For example, the inductance may decrease to about 4 μH and the corresponding resistance may decrease to about 0.1 ohms. The reduced resistance results in a decrease in power loss across the primary inductor 230, which ultimately improves the overall efficiency of the power circuit 202, refer to [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Hassan-Ali with the apparatus of Choi in order to further regulate the output power of the apparatus.

Claims 2, 6-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2021/0075270, in view of Hassan-Ali et al. US 2016/0141881, in view of Chen et al. US 2021/0091600.
Regarding Claim 2, the combination of Choi and Hassan-Ali  teaches all of the limitations of Claim 1 however is silent wherein the receiver further comprises a first capacitor and a second capacitor, and wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of the first receiver coil through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil; and the second receiver coil, the second capacitor and the first auxiliary switch are connected in series between the common node of the third switch and the fourth switch and ground.
Chen teaches wherein the receiver further comprises a first capacitor and a second capacitor, and wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of the first receiver coil through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil; and the second receiver coil, the second capacitor and the first auxiliary switch are connected in series between the common node of the third switch and the fourth switch and ground (112, AC1, AC2, S5-S7,Cs and Co, fig. 2 and refer to [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Chen with the apparatus of the combination of Choi and Hassan-Ali in order to further regulate the output power of the apparatus.
Regarding Claim 6, the combination of Choi and Hassan-Ali  teaches all of the limitations of Claim 1 however is silent wherein the receiver further comprises a first capacitor and a second capacitor, wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of the first receiver coil through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil; and the second receiver coil, the second capacitor and the first auxiliary switch are connected in series between a common node of the first capacitor and the first receiver coil, and ground.
Chen teaches wherein the receiver further comprises a first capacitor and a second capacitor, wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of the first receiver coil through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil; and the second receiver coil, the second capacitor and the first auxiliary switch are connected in series between a common node of the first capacitor and the first receiver coil, and ground (112, AC1, AC2, S5-S7,Cs and Co, fig. 2 and refer to [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Chen with the apparatus of the combination of Choi and Hassan-Ali in order to further regulate the output power of the apparatus.
Regarding Claim 7, the combination of Choi and Hassan-Ali  teaches all of the limitations of Claim 1 however is silent wherein the receiver further comprises a first capacitor, a second capacitor and a second auxiliary switch, wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of the first receiver coil through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil through the second auxiliary switch; and the second receiver coil, the second capacitor and the first auxiliary switch are connected in series between the common node of the third switch and the fourth switch and ground.
Chen teaches wherein the receiver further comprises a first capacitor, a second capacitor and a second auxiliary switch, wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of the first receiver coil through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil through the second auxiliary switch; and the second receiver coil, the second capacitor and the first auxiliary switch are connected in series between the common node of the third switch and the fourth switch and ground (112, AC1, AC2, S5-S7,Cs and Co, fig. 2 and refer to [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Chen with the apparatus of the combination of Choi and Hassan-Ali in order to further regulate the output power of the apparatus.
Regarding Claim 8, the combination of Choi and Hassan-Ali  teaches all of the limitations of Claim 1 however is silent wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein during the low power mode of the wireless power transfer system (refer to [0092]-[0093] of Choi), the controller is configured such that the rectifier circuit, the first receiver coil, the second receiver coil and the first auxiliary switch are configured to operate in a half-bridge operating mode.
Chen teaches wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein during the low power mode of the wireless power transfer system, the controller is configured such that the rectifier circuit, the first receiver coil, the second receiver coil and the first auxiliary switch are configured to operate in a half-bridge operating mode (112, AC1, AC2, S5-S7,Cs and Co, fig. 2 and refer to [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Chen with the apparatus of the combination of Choi and Hassan-Ali in order to further regulate the output power of the apparatus.
Regarding Claim 9, the combination of Choi, Hassan-Ali, and Chen teaches all of the limitations of Claim 8 above and further teaches wherein: in a first phase of the half-bridge operating mode, the controller is configured to turn on the first switch and the third switch, and turn off the second switch and the fourth switch; and in a second phase of the half-bridge operating mode, the controller is configured to turn off the first switch and the third switch, and turn on the second switch and the fourth switch  (refer to [0092]-[0093] of Choi).
Regarding Claim 12, the combination of Choi and Hassan-Ali  teaches all of the limitations of Claim 11 however is silent wherein the wireless power transfer system further comprises a first capacitor and a second capacitor, and wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of a first receiver coil of the plurality of receiver coils through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil of the plurality of receiver coils; and a second receiver coil of the plurality of receiver coils, the second capacitor and the auxiliary switch are connected in series between the common node of the third switch and the fourth switch and ground.
Chen teaches wherein the wireless power transfer system further comprises a first capacitor and a second capacitor, and wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of a first receiver coil of the plurality of receiver coils through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil of the plurality of receiver coils; and a second receiver coil of the plurality of receiver coils, the second capacitor and the auxiliary switch are connected in series between the common node of the third switch and the fourth switch and ground (112, AC1, AC2, S5-S7,Cs and Co, fig. 2 and refer to [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Chen with the apparatus of the combination of Choi and Hassan-Ali in order to further regulate the output power of the apparatus.
Regarding Claim 13, the combination of Choi, Hassan-Ali, and Chen teaches all of the limitations of Claim 12 above and further teaches comprising: in a first phase of the low power mode, configuring the rectifier circuit by the controller such that a current flows through the auxiliary switch, the second capacitor, the second receiver coil, and splits into a first conducive path and a second conductive path, respectively, wherein the first conductive path comprises the first switch, the first capacitor and the first receiver coil, and the second conductive path comprises the third switch; and in a second phase of the low power mode, configuring the rectifier circuit by the controller such that the current flows through the auxiliary switch, the second capacitor, the second receiver coil, and splits into a third conducive path and a fourth conductive path, respectively, wherein the third conductive path comprises the second switch, the first capacitor and the first receiver coil, and the fourth conductive path comprises the fourth switch (refer to [0024] of Hassan-Ali and [0051] of Chen).
Regarding Claim 14, the combination of Choi, Hassan-Ali, and Chen teaches all of the limitations of Claim 12 above and further teaches comprising: in a first phase of the high power mode, configuring the rectifier circuit by the controller such that a current flows through the first switch, the first capacitor and the first receiver coil and the fourth switch; and in a second phase of the high power mode, configuring the rectifier circuit by the controller such that the current flows through the second switch, the first capacitor and the first receiver coil and the third switch (refer to  [0092]-[0093] of Choi and [0051] of Chen).
Regarding Claim 15, the combination of Choi, Hassan-Ali, and Chen teaches all of the limitations of Claim 12 above and further teaches wherein: the auxiliary switch is a depletion mode transistor, and wherein the controller is configured to generate a signal to turn off the depletion mode transistor (refer to [0024] of Hassan-Ali).
Regarding Claim 16, the combination of Choi, Hassan-Ali, and Chen teaches all of the limitations of Claim 15 above and further teaches r comprising: in a first phase of a startup process, configuring the rectifier circuit by the controller such that a current flows through a body diode of the first switch, the first capacitor and the first receiver coil, the second receiver coil, the second capacitor and the auxiliary switch; and in a second phase of the startup process, configuring the rectifier circuit by the controller such that the current flows through a body diode of the second switch, the first capacitor and the first receiver coil, the second receiver coil, the second capacitor and the auxiliary switch (refer to [0024] of Hassan-Ali).
Regarding Claim 18, the combination of Choi and Hassan-Ali  teaches all of the limitations of Claim 17 however is silent wherein the wireless power transfer system further comprises a first capacitor and a second capacitor, and wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of the first receiver coil through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil; and the second receiver coil, the second capacitor and the auxiliary switch are connected in series between the common node of the third switch and the fourth switch and ground.
Chen teaches wherein the wireless power transfer system further comprises a first capacitor and a second capacitor, and wherein: the rectifier circuit comprises a first switch and a second switch connected in series, and a third switch and a fourth switch connected in series, and wherein: a common node of the first switch and the second switch is connected to a first terminal of the first receiver coil through the first capacitor; a common node of the third switch and the fourth switch is connected to a second terminal of the first receiver coil; and the second receiver coil, the second capacitor and the auxiliary switch are connected in series between the common node of the third switch and the fourth switch and ground (112, AC1, AC2, S5-S7,Cs and Co, fig. 2 and refer to [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Chen with the apparatus of the combination of Choi and Hassan-Ali in order to further regulate the output power of the apparatus.
Regarding Claim 19, the combination of Choi, Hassan-Ali, and Chen teaches all of the limitations of Claim 18 above and further teaches wherein: in a first phase of the low power mode, the controller is configured to control the rectifier circuit and the auxiliary switch such that a current flows through the auxiliary switch, the second capacitor, the second receiver coil, and splits into a first conducive path and a second conductive path, respectively, wherein the first conductive path comprises the first switch, the first capacitor and the first receiver coil, and the second conductive path comprises the third switch; and in a second phase of the low power mode, the controller is configured to control the rectifier circuit and the auxiliary switch such that the current flows through the auxiliary switch, the second capacitor, the second receiver coil, and splits into a third conducive path and a fourth conductive path, respectively, wherein the third conductive path comprises the second switch, the first capacitor and the first receiver coil, and the fourth conductive path comprises the fourth switch (refer to   [0049], [0076], and [0092]-[0093] of Choi and  [0024] of Hassan-Ali).
Regarding Claim 20, the combination of Choi, Hassan-Ali, and Chen teaches all of the limitations of Claim 18 above and further teaches wherein: in a first phase of a high power mode of the wireless power transfer system, the controller is configured to control the rectifier circuit and the auxiliary switch such that a current flows through the first switch, the first capacitor and the first receiver coil and the fourth switch; and in a second phase of the high power mode of the wireless power transfer system, the controller is configured to control the rectifier circuit and the auxiliary switch such that the current flows through the second switch, the first capacitor and the first receiver coil and the third switch (refer to [0049], [0076], and [0092]-[0093] of Choi and  [0024] of Hassan-Ali).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/
Examiner, Art Unit 2836
26 November 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836